Case 9:20-mj-00044-KLD Document 3 Filed 11/20/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
MISSOULA DIVISION

In the Matter of the Search of:
MJ 20-40-M-KLD

501 Montana Avenue, Missoula,
Montana 59802 ORDER

 

 

The warrant in the above-entitled matter having been executed and returned
- together with a copy of the certified inventory of the property seized - to the
undersigned, the Clerk of Court is directed to file the same.

IT IS SO ORDERED.

DATED this 20th day of November, 2020.

ye Ls Lod

United States Magistrate Judge
